Citation Nr: 0200064	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  00-20 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for myositis of the 
right shoulder.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of rheumatic fever.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to November 
1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision.  The issue of 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of rheumatic fever is the topic of the remand that follows 
this decision.  


FINDINGS OF FACT

1.  In April 1945, a rating decision denied service 
connection for myositis of the right shoulder and the veteran 
was so notified by letter.  

2.  The veteran did not appeal the April 1945 denial of 
service connection.  

3.  The evidence received since the April 1945 rating 
decision consists of reports of evaluation and treatment that 
were not previously of record but that are cumulative and, 
when viewed in the context of all the evidence, are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for myositis of 
the right shoulder.  38 U.S.C.A. §§ 1110, 5108, 7104, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 3.156(a), 3.303 
(2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for myositis of the right shoulder was 
denied in a rating decision dated in April 1945.  The veteran 
was notified of that denial by correspondence dated later 
that month.  At that time the evidence of record showed that 
myositis, or inflammation of the right shoulder, was first 
shown on the initial post service examination conducted in 
March 1945.  Thus, entitlement to service connection was 
denied as myositis of the right shoulder was not shown in 
service.  

The veteran did not initiate a timely appeal from the April 
1945 determination.  As a consequence, that rating decision 
is final.  The veteran attempted to reopen his claim for 
service connection for a right shoulder disability by a 
Statement in Support of Claim (VA Form 21-4138) dated in 
March 2000.  

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence since the April 1945 rating decision to reopen his 
previously denied claim.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.104.

I note that the law pertaining to reopened claims has been 
changed by virtue of 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to codified as 38 C.F.R. § 3.156(a).  However, this 
provision applies to claims filed on or after August 29, 
2001.  Hence, the veteran's case is governed by the previous 
version of the regulation. 

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 
citing Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit Court in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), held that 38 C.F.R. §  3.156(a) merely 
requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  The Federal Circuit Court 
stressed that, under the regulation, new evidence that was 
unlikely to convince the Board to alter its previous decision 
could be material if that evidence "merely contribute[d] to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability".  See Hodge v. 
West, supra.  "Any interpretive doubt must be resolved in 
the veteran's favor."  Hodge v. West, 155 F.3d. at 1361.  

In this case, it is clear that the RO did not reopen the 
veteran's claim for service connection for myositis of the 
right shoulder.  Regardless of the determination reached by 
the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  Judicial interpretation of the law 
has construed 38 U.S.C.A. §§ 5108 and 7104 to require the 
Board itself to determine whether new and material evidence 
has been presented before it can reopen a claim and 
readjudicate and issues going to the merits of the claim.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened.  
The Board finds that the claim should not be reopened.  

The evidence received into the record since the April 1945 
rating decision consists of reports of ongoing evaluation and 
treatment by VA and private medical providers.  In 
particular, of record is a medical certificate, dated in 
February 1980 showing treatment for the left shoulder.  This 
evidence is new inasmuch as it was not previously of record, 
but is not material as it does not pertain to the matter at 
hand, referring to the left rather than the right hand.  
Other medical evidence pertains to ongoing evaluation and 
treatment for the right shoulder as provided by VA.  This 
evidence is new inasmuch as it has not been previously of 
record, but is not material as it does not associate present 
complaints with injury or disease noted during the veteran's 
active service.  

The veteran also presented testimony at the video conference 
hearing conducted in October 25, 2001.  At that time he 
asserted that his right shoulder dislocates.  However, he did 
not offer any specifics about the origin of his disability.  
While this evidence is new -- to the extent that it 
identifies current disability -- it is not material as the 
testimony does not contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability.  See Hodge v. West, supra.  

In view of the foregoing, I find that new and material 
evidence has not been received to reopen the veteran's claim 
for service connection for myositis of the right shoulder.  


ORDER

New and material evidence has not been received to reopen the 
veteran's claim for service connection for a right shoulder 
disability.  The appeal is denied.   


REMAND

After an review of the record, the Board finds that 
additional development is necessary prior to the completion 
of appellate review of the issue of whether new and material 
evidence has been received to reopen the claim for service 
connection for residuals of rheumatic fever.  

The veteran testified at the October 25, 2001 video 
conference hearing to the effect that he had been treated for 
residuals of rheumatic fever at the VA medical facility at 
Memphis in May 1945.  His representative also requested, in 
March and October 2000, that the RO obtain records of such 
hospitalization.  These records are not currently in the 
veteran's claims folder.  It is not clear from the record 
whether the RO has requested them.

Remand is necessary to allow the Board to review records that 
were under VA control, but not contained in the claims 
folder. See Bell v. Derwinski, 2 Vet. App. 611 (1992), and 
Hazan v. Gober, 10 Vet. App. 511 (1997),

In addition, I note that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In addition, on 
August 29, 2001, the Agency promulgated regulations to 
implement the statutory provisions.  66 Fed. Reg. 45260 
(August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

In view of the foregoing the case is remanded to the RO for 
the following actions:

1.  The RO should take all appropriate 
action to obtain copies of records of the 
veteran's VA hospitalization at the 
Memphis, Tennessee facility in May 1945.  
Contemporaneous records contained in the 
claims folder indicate that he was 
admitted to that facility on May 5 and 
discharged from that facility on May 29, 
1945.  All evidence obtained should be 
associated with the veteran's claims 
folder.  If these records cannot be 
obtained, the RO should document why the 
records could not be secured.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

3.  The RO then should review the issue 
of whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for 
residuals of rheumatic fever in light of 
the additional developments and the 
change in the law brought into effect by 
VCAA 2000.  

4.  If the benefits sought on appeal are 
not granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



